Citation Nr: 1720482	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  09-10 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for allergies. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from April 1975 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to the benefit currently sought on appeal.

This appeal was processed utilizing Virtual VA and the Veterans Benefits Management System (VBMS), VA's paperless claims processing systems. 


FINDING OF FACT

The Veteran's current allergic rhinitis condition is not related to an in-service event, injury or disease. 


CONCLUSION OF LAW

The criteria for service connection for allergies have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Allergies are not considered a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) or 3.307 for these claims do not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that service connection is warranted for allergies.  Specifically, he asserts that he experienced a severe reaction to penicillin during active duty, which ultimately caused symptoms such as sneezing, coughing, runny nose, shortness of breath, wheezing, and watery eyes.  He also reported that he has to take prescription medication and receive weekly shots from an allergist to treat his condition. 

Review of the Veteran's service treatment records show no diagnosis, treatment, or complaints of allergies.  Records do show that the Veteran was given penicillin to treat another condition and suffered a reaction that required admission to the hospital for observation.  After the reaction, notes show he was tested for and found to be allergic to penicillin.  His November 1978 separation exam and Report of Medical History were both negative for any problems with his sinuses, nose, or throat. 

Post-service treatment records show complaints of coughing, sinus congestion, nasal drainage and treatment with inhalers, allergy medications, and steroids.  The Veteran continued to experience symptoms, even with treatment, and was referred to an allergist in April 2007.  Treatment notes also show he underwent surgery for a deviated nasal septum in March 2009.  A VA pension and compensation evaluation was performed in October 2001and is the earliest mention of the Veteran's condition.  The examiner diagnosed seasonal allergic rhinitis after the Veteran reported that his allergies occurred in the springtime, lasting several weeks, and would go away after the flowers had bloomed. 

During the March 2012 VA examination, the Veteran reported watery eyes, coughing, sinus pressure, and nasal congestion that occurred year round, but increased during fall and spring and dissipated in the summer.  He received allergy shots for three years that did not work.  At the time of the exam, he was using a nasal spray twice a day and an antihistamine all year round, as well as eye drops during the spring.  He reported being diagnosed with allergies approximately 10 years prior.  He also stated that dust caused flare-ups.  The VA examiner noted no nasal polyps, granulomatous conditions, hypertrophy of the nasal turbinates, or obstruction of the nasal passages.  The examiner provided a diagnosis of allergic rhinitis and opined that it was less likely than not incurred in or caused by the claimed in-service injury event, or illness.  Seasonal allergies were not documented in the service treatment records; the separation exam noted "allergic to penicillin," but did not document seasonal allergies and there was no noted residual disability from the penicillin allergy.  There was no evidence of periodic treatment for seasonal allergies continuous from service; the examiner found that the Veteran's allergies were a condition that had its onset in the last 15 years. 

Private treatment records also document the Veteran's symptoms including coughing, sniffing; a private physician diagnosed allergic rhinitis and allergic conjunctivitis.  During his initial visit in June 2006, the Veteran stated that he had symptoms for the previous five years and his symptoms were worse in the spring, but seemed to worsen each year.  He underwent allergy testing which revealed positive results for Kentucky bluegrass, various tree pollens, dust, ragweed, and weeds.  

After a review of all the evidence of record, the Board finds, that the weight of the evidence demonstrates that the Veteran's current allergies were not incurred in, or are otherwise related to, active service.  In this regard, the October 2001 treatment record that noted allergic rhinitis is the first post-service medical documentation of allergies, which was over 20 years after service.  Moreover, the private treatment record from June 2006 also shows the Veteran reporting symptoms since only 2001.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection). 

As indicated above, the March 2012 VA examiner opined that the Veteran's allergies were unrelated to the reaction he had to penicillin in service because no residual or lingering effect from the reaction was documented.  The examiner also noted that his allergies had their onset in the past 15 years, which is consistent with the evidence of record.  For those reasons, the Board finds his penicillin allergy to be distinctly different from the allergies described by the Veteran. 

In contrast, the Veteran contends that following the adverse reaction to penicillin given to him in service, he experienced sneezing, coughing, burning eyes, shortness of breath and wheezing, which have increased since separation.  The Veteran is competent to report symptoms that he may have experienced at any time.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Insomuch as the Veteran has attempted to establish a nexus through his own lay assertions, however, the Board finds that the Veteran is not competent to offer an opinion as to the etiology of his allergies due to the medical complexity of the matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In addition, the Board finds the Veteran's statements regarding symptoms since service to be inconsistent with the evidence of record, namely the October 2001 VA and June 2006 private treatment records.  Accordingly, with respect to establishing a nexus to service, the Board finds the Veteran's lay statements to be outweighed by treatment records and the March 2012 VA examiner's opinion that provides competent, credible, and probative evidence consistent with the other evidence of record. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for allergies, and the claim must be denied.  As the preponderance of the evidence is against the claim of service connection for allergies, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for allergies is denied. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


